There was no error in the admission de bene of the wife’s testimony as to the purchase price of the three-year old television set her husband had purchased. The purchase price was relevant evidence in determining the value of the set. Schneider v. Hayward, 231 Mass. 352, 357 (1918). “There is wide discretion in the trial judge to determine what evidence of value shall be deemed admissible in the circumstances.” Salter v. Leventhal, 337 Mass. 679, 691 (1958). Any objection based on hearsay was waived by the failure to make a motion to strike the testimony after it became apparent that her knowledge of the sale was secondhand. Commonwealth v. Johnson, 199 Mass. 55, 59 (1908). Brek’s Case, 335 Mass. 144, 149 (1956). See also Commonwealth v. Early, 349 Mass. 636, 637 (1965). In any event, in all the circumstances, the admission of the testimony was harmless. The second assignment of error is waived.

Judgment affirmed.